         Case 4:19-cv-02311 Document 28 Filed on 06/29/20 in TXSD Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

    SETH BLACKWELL and                             §
    BRENNAN SHORT,                                 §
                                                   §
                 Plaintiffs,                       §             C.A. NO. 4:19-cv-02311
    v.                                             §
                                                   §
    LILIS ENERGY, INC.,                            §
                                                   §
                 Defendant.                        §

               SUGGESTION OF LILIS ENERGY, INC.’S BANKRUPTCY

TO THE HONORABLE JUDGE OF SAID COURT:

          Defendant Lilis Energy, Inc. files this suggestion of bankruptcy to inform the Court

that, as of June 28, 2020, Defendant is the subject of a case filed under Chapter 11 of the

United States Bankruptcy Code in the United States Bankruptcy Court for the Southern

District of Texas, Houston Division (the “Bankruptcy Court”).1

          A copy of the voluntary petition filed with the Bankruptcy Court, without

attachments, is attached hereto as Exhibit A. Under section 362 of the Bankruptcy Code,

these petitions operate as a stay, applicable to all entities, of, among other things: (a) the

commencement or continuation of a judicial, administrative, or other action or proceeding

against the debtors (i) that was or could have been commenced before the commencement

of the debtors’ bankruptcy cases or (ii) to recover a claim against the debtors that arose

before the commencement of the debtors’ bankruptcy cases; (b) the enforcement, against


1
 The Debtors in these Chapter 11 cases are: Brushy Resources, Inc.; Hurricane Resources LLC; IMPETRO
OPERATING LLC; Impetro Resources, LLC; Lilis Energy, Inc.; and Lilis Operating Company, LLC.
     Case 4:19-cv-02311 Document 28 Filed on 06/29/20 in TXSD Page 2 of 3



the debtors or against any property of the debtors’ bankruptcy estates, of a judgment

obtained before the commencement of the debtors’ bankruptcy cases; (c) any act to obtain

possession of property of or from the debtors’ bankruptcy estates, or to exercise control

over property of the debtors’ bankruptcy estates; or (d) any act to collect, assess, or recover

a claim against the debtors that arose before the commencement of the debtors’ bankruptcy

cases.

         Accordingly, the proceedings in the above-captioned case are stayed under

Bankruptcy Code § 362 (11 U.S.C. § 362).



Dated: June 29, 2020                           Respectfully submitted,
                                               BAKER & HOSTETLER LLP
                                               By: /s/ Ashlee Cassman Grant
                                                  Ashlee Cassman Grant
                                                  Texas Bar No. 24082791
                                                  Federal Bar No. 1607786
                                                  811 Main Street, Suite 1100
                                                  Houston, Texas 77002-4995
                                                  Telephone: (713) 646-1316
                                                  Facsimile: (713) 751-1717
                                                  agrant@bakerlaw.com
                                               ATTORNEY FOR DEFENDANT,
                                               LILIS ENERGY, INC.




                                              2
     Case 4:19-cv-02311 Document 28 Filed on 06/29/20 in TXSD Page 3 of 3




                             CERTIFICATE OF SERVICE
       In accordance with the Federal Rules of Civil Procedure, I hereby certify that on June
29, 2020, I electronically filed the foregoing with the Clerk of Court by using the CM/ECF
system which will send notice of this filing to the following:

              G. Scott Fiddler
              Courtney Carlson
              Jackson Walker LLP
              1401 McKinney Street, Suite 1900
              Houston, Texas 77010

                                                  /s/ Ashlee Cassman Grant
                                                  Ashlee Cassman Grant




                                             3
